Whereas, the Respondent, Manford W. Rainwater, an attorney at law, was cited to show cause before this Court why he should not be held in contempt for failure to file a brief on or before a day certain in the appeal of Ernest Moser, an indigent defendant whom respondent had been appointed to representand Whereas, said respondent appeared • pro se at said contempt hearing, said contempt being prosecuted by Mr. Justin Reid, Assistant Attorney General, at the request of this Court; and the Court having examined the record and having heard the respondent, and being fully informed and advised in the premises; Finds: That the respondent, Manford W. Rainwater, wilfully and deliberately disobeyed a direct written order of this Court in failing and refusing to file a brief within the time required by such order; That said Manford W. Rainwater is in contempt of the Supreme Court of the State of New Mexico. Therefore ordered that said Manford W. Rainwater be and hereby is in open court censured and reprimanded for such disobedience of the order of this Court. Further ordered that said Manford W. Rainwater pay a fine of Fifty Dollars ($50.00) to the Clerk of this Court. Further ordered that said fine be suspended upon condition that said Manford W. Rainwater in the future not violate any order or rule of this Court. Upon proof of violation of this condition of suspension, this fine as well as any other penalty imposed will be enforced.